DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “the organic functional layer”. Applicants are advised to amend this phrase of recite “one or the plurality of functional layers”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “at least one of R2 and R3 represents”. Applicants are advised to amend this phrase of recite “at least one of R2 or R3 represents”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “the organic functional layer”. Applicants are advised to amend this phrase of recite “one or the plurality of functional layers”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “at least one of R2 and R3 represents”. Applicants are advised to amend this phrase of recite “at least one of R2 or R3 represents”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) in view of Che et al (US 2005/0244672).



    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, cyano, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. From Paragraph [0141], it is clear that the branched hydrocarbyl groups encompass tert-butyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is tert-butyl, and R2a is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image2.png
    342
    306
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; Ring Z1 has a tert-butyl substituent. Ring Z2 has a 2,4,6-methylphenyl substituent. Ring Z2 further has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L’ is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference all/Vcore value of 2.75, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a and R1c are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale

This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; and Ring Z2 has a 2,4,6 methyl phenyl substituent. Rings Z1 and Z2 have a C4 alkyl substituent given by Formula (2), i.e. 
2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
	The reference teaches all the claim limitations as set forth above. However, Lin et al does not disclose that the organic electroluminescent device comprises a fluorescent compound. 
Che et al discloses that in general, fluorescent and phosphorescent materials are employed as light emitters in the emissive layer of OLEDs ([0004]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use a fluorescent material in the light emitter layer of the device disclosed by Lin et al as doing so would amount to nothing more than use of known fluorescent compounds for their intended use, in a known environment to accomplish entirely expected results

Regarding claim 2, the combined disclosures of Lin et al and Che et al teach all the claim limitations as set forth above. As discussed above, Lin et al discloses L’ in recited Formula (2) is –CH2-, i.e. a non-conjugated linking group.

Regarding claim 3, the combined disclosures of Lin et al and Che et al teach all the claim limitations as set forth above. From the discussion above, Lin et al discloses a compound where the ligands represented by Z1 and Z2 in recited Formula (1) contain three (3) substituents.

Regarding claim 4, Lin et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic functional layer (Abstract, and [0030]). The light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is and R2a are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image5.png
    215
    210
    media_image5.png
    Greyscale
,
where M is Ir and the integer n is three (3); ring Z5 is a 6-membered aromatic ring, where A1, A2 and A3 are C. In ring Z6, R2 is H and the ring comprises a C4 alkyl substituent. Ring Z6 is a 5-membered heterocyclic ring, where B1 is N, B2 is C, and B3 is C. In Ring Z6, R3 is a C3 alkyl. Ring Z6 comprises a further substituent, i.e. 2,4,6-methylphenyl substituent. 
The reference does not explicitly disclose that the compound satisfies Expression (b), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table 2 as having a Vall/Vcore e value of 2.78, within the recited range of greater than 2. 

Che et al discloses that in general, fluorescent and phosphorescent materials are employed as light emitters in the emissive layer of OLEDs ([0004]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use a fluorescent material in the light emitter layer of the device disclosed by Lin et al as doing so would amount to nothing more than use of known fluorescent compounds for their intended use, in a known environment to accomplish entirely expected results and thereby obtain a composition for organic materials as recited in the present claims.

Regarding claim 5, the combined disclosures of Lin et al and Che et al teach all the claim limitations as set forth above. From the discussion above, Lin et al discloses a compound where the ligands represented by Z1 and Z2 in recited Formula (1) contain three (3) substituents.

Regarding claim 9, Lin et al discloses a light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. From Paragraph [0141], it is clear that the branched hydrocarbyl groups encompass tert-butyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is tert-butyl, and R2a is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image2.png
    342
    306
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; Ring Z1 has 2 has a 2,4,6-methylphenyl substituent. Ring Z2 further has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L’ is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-18 of the instant Specification, which is disclosed in Table II as having a Vall/Vcore value of 2.75, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a and R1c are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale

This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; and Ring Z2 has a 2,4,6 methyl phenyl substituent. Rings Z1 and Z2 have a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
	The reference teaches all the claim limitations as set forth above. However, Lin et al does not disclose that the organic electroluminescent device comprises a fluorescent compound. 
Che et al discloses that in general, fluorescent and phosphorescent materials are employed as light emitters in the emissive layer of OLEDs ([0004]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use a fluorescent material in the light emitter layer of the device disclosed by Lin et al to obtain a composition for organic 

Regarding claim 10, Lin et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic functional layer (Abstract and [0030]). The light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d and R2a are a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image5.png
    215
    210
    media_image5.png
    Greyscale
,
where M is Ir and the integer n is three (3); ring Z5 is a 6-membered aromatic ring, where A1 and A2 are C. In ring Z6, R2 is H and the ring comprises a C4 alkyl substituent. Ring Z6 is a 5-membered heterocyclic ring, where B1is N, B2 is C, and B3 is C. In Ring Z6, R3 is a C4 alkyl. Ring Z6 comprises a further substituent, i.e. 2,4,6-methylphenyl substituent. 
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 

Che et al discloses that in general, fluorescent and phosphorescent materials are employed as light emitters in the emissive layer of OLEDs ([0004]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use a fluorescent material in the light emitter layer of the device disclosed by Lin et al as doing so would amount to nothing more than use of known fluorescent compounds for their intended use, in a known environment to accomplish entirely expected results and thereby obtain a composition for organic materials as recited in the present claims.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) and Che et al (US 2005/0244672) as applied to claims 1-5 and 9-10 above, and in view of Sato et al (US 2008/0176041).

The discussion with respect to Lin et al and Che et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Lin et al and Che et al teach all the claim limitations as set forth above. However, Lin et al does not discloses that the organic light emitting device has a gas barrier based as recited in the present claims.
Sato discloses an organic electroluminescent device comprising a resin film substrate comprising a gas barrier layer (Abstract). The resin film substrate is a low cost resin film, where the gas barrier layer has high bas barrier properties which being improved in light taking-out 2/day or less and an oxygen permeability in the range of 0.1 mL/m2/day ([0038]). The reference does not disclose that the permeability are determined by JIS K 7129-1992 and JIS K 7126-1987 as required by the present claims. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the permeabilities disclosed by the reference, the disclosed permeabilities overlap those presently claimed.
Given that both Lin et al and Sato et al are drawn to organic electroluminescent devices given that Lin et al does not explicitly prohibit other elements in the disclosed organic electroluminescent devices, in light of the particular advantages provided by the use and control of the gas barrier layer as taught by Sato et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such gas barrier layers in the organic electroluminescent devices disclosed by Lin et al with a reasonable expectation of success.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) in view of Shi et al (see attached pages of Anthracene Derivatives for Stable Blue-Emitting Organic electroluminescent Devices).

Regarding claim 1, Lin et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic functional layer (Abstract and [0030]). The light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. From Paragraph [0141], it is clear that the branched hydrocarbyl groups encompass tert-butyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is tert-butyl, and R2a is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image2.png
    342
    306
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C. Ring Z1 has a tert-butyl substituent. Ring Z2 has a 2,4,6-methylphenyl substituent. Ring Z2 further has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-18 of the instant Specification, which is disclosed in Table II as having a Vall/Vcore value of 2.75, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a and R1c are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; and Ring Z2 has a 2,4,6 methyl phenyl substituent. Rings Z1 and Z2 have a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
all/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a is CN and R1c is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image6.png
    296
    320
    media_image6.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; Ring Z1 comprises as CN substituent. Ring Z2 has a 2,4,6-methyl phenyl substituent. Ring Z2 has a C4 alkyl substituent given by Formula (2), i.e. 
2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-16 of the instant Specification, which is disclosed in Table II as having a Vall/Vcore value of 2.41, within the recited range of greater than 2. 
	Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting device comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image7.png
    259
    265
    media_image7.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)


Regarding claim 2, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. As discussed above, Lin et al discloses L’ in recited Formula (2) is –CH2-, i.e. a non-conjugated linking group.

Regarding claim 3, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. From the discussion above, Lin et al discloses a compound where the ligands represented by Z1 and Z2 in recited Formula (1) contain three (3) substituents.

Regarding claim 6, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. The combined disclosures of Lin et al and Shi et al are silent with respect to the overlap between the emission spectrum of the phosphorescent metal complex and an absorption spectrum of the fluorescent compound.  However, as discussed above Lin et al discloses compound DC-16. Shi et al disclosed compound F-1 of the instant Specification. Table XVII of the instant Specification discloses that a combination of compounds CD-16 and F-1 results in an overlap between the emission spectrum of the phosphorescent metal complex and an absorption spectrum of the fluorescent compound. Accordingly, it is the Examiner’s position that   it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 

Regarding claim 7, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. The references do not disclose the HOMO of the phosphorescent and fluorescent compounds.  However, as discussed above Lin et al discloses the compound CD-18 of the instant Specification which is discloses as having a HOMO of -4.3 eV, while Shi et al discloses compound F-1 which has a HOMO of -4.7. Thus, the combination of compounds from Lin et al and Shi et al satisfy Expression (c) of the claims, i.e. P(HOMO) > FL(HOMO).

Regarding claim 4, Lin et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic functional layer (Abstract and [0030]). The light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
1g, R1e, and R1i are methyl, R1d and R2a are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image5.png
    215
    210
    media_image5.png
    Greyscale
,
where M is Ir and the integer n is three (3). Ring Z5 is a 6-membered aromatic ring, where A1 and A2 are C. In ring Z6, R2 is H and the ring comprises a C4 alkyl substituent. Ring Z6 is a 5-membered heterocyclic ring, where B1 is N, B2 is C, and B3 is C. In Ring Z6, R3 is a C4 alkyl. Ring Z6 comprises a further substituent, i.e. 2,4,6-methylphenyl substituent. 
The reference does not explicitly disclose that the compound satisfies Expression (b), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference all/Vcore value of 2.78, within the recited range of greater than 2. 
Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting device comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image7.png
    259
    265
    media_image7.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host compounds and light emitting compound, and given that Lin et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the TBP fluorescent compound as taught by Shi et al, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent compounds in the light emitting layer of the device disclosed by Lin et al with a reasonable expectation of success.

Regarding claim 5, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. From the discussion above, Lin et al discloses a compound where the ligands represented by Z1 and Z2 in recited Formula (1) contain three (3) substituents.

Regarding claim 9, Lin et al discloses a light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. From Paragraph [0141], it is clear that the branched hydrocarbyl groups encompass tert-butyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is tert-butyl, and R2a is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image2.png
    342
    306
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; Ring Z1 has a tert-butyl substituent; and Ring Z2 has a 2,4,6-methylphenyl substituent. Ring Z2 further has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference all/Vcore value of 2.75, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a and R1c are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; and Ring Z2 has a 2,4,6 methyl phenyl substituent. Rings Z1 and Z2 have a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting device comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image7.png
    259
    265
    media_image7.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host compounds and light emitting compound, and given that Lin et al does not 

Regarding claim 10, Lin et al discloses an organic light emitting device a light emitting layer (Abstract and [0030]). The light emitting layer comprises the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d and R2a are a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image5.png
    215
    210
    media_image5.png
    Greyscale
,
where M is Ir and the integer n is three (3); ring Z5 is a 6-membered aromatic ring, where A1 and A2 are C. In ring Z6, R2 is H and the ring comprises a C4 alkyl substituent. Ring Z6 is a 5-membered heterocyclic ring, where B1 is N, B2 is C, and B3 is C. In Ring Z6, R3 is a C4 alkyl. Ring Z6 comprises a further substituent, i.e. 2,4,6-methylphenyl substituent. 
The reference does not explicitly disclose that the compound satisfies Expression (b), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 

	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image7.png
    259
    265
    media_image7.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host and light emitting compounds, and given that Lin et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the TBP fluorescent compound as taught by Shi et al, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent compounds in the light emitting layer of the device disclosed by Lin et al to obtain a composition for organic material with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) and Shi et al (see attached pages of Anthracene Derivatives for Stable Blue-Emitting Organic electroluminescent Devices) as applied to claims 1-7 and 9-10 above, and in view of  Sato et al (US 2008/0176041).

The discussion with respect to Lin et al and Shi et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. However, Lin et al does not discloses that the organic light emitting device has a gas barrier based as recited in the present claims.
Sato discloses an organic electroluminescent device comprising a resin film substrate comprising a gas barrier layer (Abstract). The resin film substrate is a low cost resin film, where the gas barrier layer has high bas barrier properties which being improved in light taking-out efficiency (Abstract). The gas barrier layer is a layer formed from material in which the water-vapor permeability coefficient in the range of 0.1 g/m2/day or less and an oxygen permeability in the range of 0.1 mL/m2/day ([0038]). The reference does not disclose that the permeability are determined by JIS K 7129-1992 and JIS K 7126-1987 as required by the present claims. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the permeabilities disclosed by the reference, the disclosed permeabilities overlap those presently claimed.
Given that both Lin et al and Sato et al are drawn to organic electroluminescent devices given that Lin et al does not explicitly prohibit other elements in the disclosed organic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767